Citation Nr: 9905384	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for the residuals of leg wounds.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension and 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In August 1971 the RO denied entitlement to service 
connection for wounds to the legs and hand; the veteran did 
not appeal within one year of being notified.

2.  The evidence submitted since the August 1971 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for the residuals of leg wounds.

3.  The veteran has not provided competent medical evidence 
demonstrating that he incurred an injury to the lower 
extremities during active service or that he has any present 
residual disability due to leg wounds.

4.  The veteran has not provided competent medical evidence 
demonstrating that his preexisting asthma disorder was 
aggravated by active service.

5.  The veteran has not provided competent medical evidence 
demonstrating that his hypertension or heart disease is due 
to an injury or disease incurred in, or aggravated by, active 
service.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision, which denied entitlement 
to service connection for wounds to the legs and hand, is 
final.  38 U.S.C.A. § 4005 (West 1970); 38 C.F.R. § 19.153 
(1971); (currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104, 20.1103 (1998)).

2.  Evidence submitted since the August 1971 rating decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for the residuals of 
leg wounds is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for the residuals of leg wounds.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for asthma.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hypertension or heart 
disease.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In August 1971 the RO denied entitlement to service 
connection for wounds to the legs and hand.  The veteran was 
notified by correspondence dated August 19, 1971, but did not 
appeal.  Therefore, the August 1971 rating decision is final.  
38 U.S.C.A. § 4005 (West 1970); 38 C.F.R. § 19.153 (1971); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Stanton v. Brown, 5 Vet. 
App. 563, 566 (1993).  The Court has reviewed and upheld the 
standards regarding the issue of finality.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In this case, evidence submitted since the denial of the 
veteran's claim in August 1971 includes information which 
bears directly and substantially upon specific matters under 
consideration.  The evidence includes service medical records 
which show the veteran reported a history of bilateral leg 
wounds during a December 1970 discharge examination.  

The Board finds that the service medical records added to the 
record are "new" since they were not available for review 
in August 1971, and that they are "material" since they 
bear directly on matters which were the bases of the prior 
denial of service connection.  The Court has held that the 
credibility of evidence must be presumed for the purpose of 
deciding whether it is new and material.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Therefore, as the Board finds 
the service records added to the record are "new and 
material" to the veteran's claim, the claim is reopened.  
See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  These matters are 
addressed in the following section of this decision.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including 
hypertension and heart disease, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309(a) (1998).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1998).  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Combat

Initially, the Board notes that the veteran's local 
representative argued that there appeared to be some 
confusion as to the veteran's actual dates of service and 
whether or not he served in Vietnam.  The veteran claims he 
was wounded in combat in Vietnam.

or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Service medical records dated in March 1970 show that the 
veteran reported he sustained a left hand wound in Vietnam in 
1969.  The examiner noted the veteran was an unreliable 
historian.  During a VA examination in June 1971, the veteran 
stated he was wounded in the arms, the left hand and the legs 
during combat in 1969.  He stated he was unconscious for some 
time and could not remember too many events.  The examiner 
found no evidence of shrapnel wounds.

In this case, based upon all of the evidence of record, the 
Board finds that probative evidence demonstrating that the 
veteran was engaged in combat with the enemy has not been 
submitted.  The Board finds the veteran's report of combat 
experience is not credible in light of the evidence of 
record.  

The Board notes that the veteran's service has been verified 
by a copy of Form DD214, which reflects active service from 
August 2, 1968, to February 4, 1971, with 291 days lost under 
10 U.S.C. § 972.  The report indicates the veteran had no 
prior active service and no foreign and/or sea service.  
Therefore, the Board finds that additional development to 
clarify the veteran's active service is not warranted.  See 
38 C.F.R. § 3.203(a) (1998); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The Board notes that the proper course for the unsuccessful 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento, 7 Vet. App. at 85.  The veteran's 
proper remedy, if any, regarding service verification is an 
application to the Board for Correction of Military Records.  
See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Residuals of Leg Wounds
Background

Service medical records include a December 1970 separation 
examination report which noted a history of bilateral leg 
wounds.  No further comments or opinion as to etiology were 
provided.  The examiner found a normal clinical evaluation of 
the lower extremities.  

During VA examination in June 1971, the veteran stated he was 
wounded in the legs during combat in 1969. The examiner noted 
numerous scars to the lower extremities as a result of skin 
infection, but no evidence of any definite shrapnel wounds.  

Correspondence dated July 1973 from the Director of a VA 
General Medical Clinic, noted that the veteran reported "a 
multitude of complaints," and requested that the veteran's 
case be reopened to allow investigation of his medical 
problems.  Subsequently, the RO sent the Director a copy of 
the veteran's June 1971 VA examination report and noted that 
the veteran should submit new and material evidence to reopen 
his claim.

Subsequent VA and private medical records are negative for 
diagnosis or opinion relating a lower extremity disability to 
active service.

At his personal hearing, the veteran testified that he 
sustained shell fragment wounds, including to the legs, 
during active service.  Transcript, pp. 1-2 (October 1995).  
He stated that he was first injured during advance individual 
training when he was caught in the middle of a fire fight 
during jungle training.  Tr., p. 5.  He stated the service 
department doctor just cleaned him up and he received no 
further treatment.  Tr., p. 6.  He also stated he incurred a 
second injury to the legs in 1970 when a hand grenade 
exploded during a training exercise.  Tr., pp. 7-8.  

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran incurred an injury to the lower 
extremities during active service or that he has any present 
residual disability due to leg wounds.  The Board notes that 
medical examination immediately after service found numerous 
scars to the lower extremities as a result of skin infection, 
but no evidence of any definite shrapnel wounds.

Although the veteran's December 1970 discharge examination 
noted a history bilateral leg wounds, the examiner found a 
normal clinical evaluation of the lower extremities and 
provided no opinion as to the etiology of any leg wounds.  
The Board finds that subsequent medical evidence shows the 
veteran's numerous round scars to the lower extremities were 
related to a skin disorder. 

The only other evidence of an injury to the lower extremities 
during active service or of a present residual disability 
related to a claimed injury in service is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for the residuals of 
leg wounds.  See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for the residuals of leg wounds, on a ground different from 
that of the RO, the veteran has not been prejudiced by the 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board notes that the veteran has been informed of the 
elements required for a well-grounded claim, that he was 
provided an appropriate medical examination for the claimed 
disorder in June 1971 and that he argued for service 
connection in his original February 1971 application for VA 
benefits and throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Although the veteran's local service representative argued 
that service medical records added to the file in April 1996 
were not considered by the RO, the Board notes that the 
September 1997 hearing officer's decision and supplemental 
statement of the case listed these records as evidence 
considered.  Therefore, the Board finds additional due 
process development is not warranted.

Asthma
Background

Service medical records dated in March 1970 show that the 
veteran reported a history of asthma since childhood, with 
significant attacks approximately every 6 months, and which 
had been recently treated with medication.  

In his December 1970 report of medical history the veteran 
noted asthma and shortness of breath.  The veteran's December 
1970 discharge examination found a normal clinical evaluation 
of the lungs.  Additional service medical records are 
negative for complaint or treatment related to asthma.

VA examination in June 1971 found a normal respiratory 
system.  No complaints related to asthma were reported.

VA correspondence dated July 1973 noted that the veteran 
reported "a multitude of complaints, including asthma, since 
childhood."

At his October 1995 personal hearing, the veteran testified 
that he began receiving treatment and medication during 
active service for asthma in 1968.  Tr., p. 13.  He stated 
that the medication was a strong pill, which was stronger 
than the allergy and asthma shots he received prior to 
service, and that he was instructed to take them when his 
asthma symptoms were "bad."  Tr., p. 14.  He stated that he 
had continued to take medication for asthma since service, 
and that he presently used approximately 10 pills per month 
and used an inhaler approximately 3 times per week.  Tr., pp. 
15-16.  He stated that he used medication more heavily during 
service, and that the disorder improved from approximately 
1978 to 1983 and had increased in severity over the past 5 
years.  Tr., pp. 16-17.  

During VA examination in March 1993, the veteran reported 
asthma which began in early childhood, and for which he no 
longer required daily medication.  The veteran stated he 
experienced 4 to 5 attacks per year, usually precipitated by 
upper respiratory infection, dust or fumes.  The diagnosis 
was asthma.  The examiner noted the veteran was essentially 
asymptomatic between episodes of asthma.  

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's preexisting asthma disorder 
was aggravated by active service.  The veteran does not 
allege that his asthma did not exist prior to active service, 
and the Board finds his reports of asthma since childhood to 
be clear and convincing evidence of a preexisting disorder.  
The Board also notes that the medical evidence, during and 
after service, show that the veteran has experienced only 
occasional episodes of asthma.  Therefore, the Board finds 
there is no competent medical evidence demonstrating a 
permanent increase in severity of the veteran's asthma 
disorder.

Although the veteran reported an increase in severity in the 
disorder during active service, the Board finds that this 
claim is not supported by the medical evidence of record.  In 
fact, the medical evidence shows the veteran's asthma is 
presently asymptomatic between episodes of exacerbation 
precipitated by environmental factors.  

The only evidence of aggravation during active service is the 
veteran's own opinion, which is not competent evidence for 
the purpose of establishing service connection.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
asthma.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. at 344.

Hypertension and Heart Disease
Background

Service medical records are negative for complaint or 
treatment related to hypertension or heart disease.  The 
veteran's December 1970 discharge examination found a normal 
clinical evaluation of the heart.  Blood pressure findings 
were 120/80, recumbent, and 130/90, standing.  A chest x-ray 
was negative.

VA examination in June 1971 found a normal cardiovascular 
system.  The report noted sitting blood pressure findings of 
140/85.  A chest x-ray was negative.

VA medical clinic correspondence dated in July 1973 noted 
that an x-ray examination of the veteran's chest was 
negative.  No complaints or treatment related to hypertension 
or heart disease were reported.

Private medical records dated in March 1983 included a 
diagnosis of hypertension, without opinion as to etiology.  
Subsequent VA and private medical reports note a history of 
hypertension and heart disease, without opinion as to the 
etiology of these disorders.  

During VA examination in March 1993, the veteran reported he 
was first told he had high blood pressure in 1970.  He also 
reported he was treated for chest pain in 1985 and for a 
heart attack in April 1991.  The diagnoses included essential 
controlled hypertension and history of myocardial infarction 
in 1991.  The examiner noted the veteran had a history of 
onset in 1970, aggravated by obesity and family history.  

At his October 1995 personal hearing, the veteran testified 
that he was first informed that his blood pressure was high 
in November 1970 at Fort Dix.  Tr., p.20.  He stated that he 
was given medication for the disorder which he continued to 
use after service.  Tr., p. 21.

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's hypertension or heart disease 
are due to injuries or disease incurred in, or aggravated by, 
active service.  The Board notes that a December 1970 service 
department examination and a June 1971 VA examination found a 
normal cardiovascular system.  The evidence reflects the 
earliest diagnosis of record indicating hypertension was 
provided in March 1983, almost 12 years after the veteran's 
discharge from active service.

Although a VA examiner in March 1993 noted the veteran had a 
history of onset of hypertension in 1970, the Board finds 
that the report of onset appears to have been based solely 
upon the veteran's report of onset which is inconsistent with 
medical evidence dated in December 1970 and June 1971 .  The 
Court has held that the Board is not always required to 
accept the credibility of a medical opinion which is based 
upon an inaccurate factual history.  See Reonal v. Brown, 
5 Vet. App. 458 (1993) (which held a medical opinion provided 
in support of a new and material evidence claim need not be 
accepted as credible if based upon an inaccurate medical 
history); see also Smith (George) v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc).  

The veteran's opinions as to etiology and continuity of 
symptomatology related to his present hypertension and heart 
disease are not competent evidence for the purpose of 
establishing service connection.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494; Savage, 10 Vet. App. at 
497.  Consequently, the Board finds the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for hypertension or heart disease.  See 
38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. at 344.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for the residuals 
of leg wounds, the appeal is reopened.

Entitlement to service connection for the residuals of leg 
wounds is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for hypertension and heart 
disease is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

